Title: From George Washington to John Fitzgerald and George Gilpin, 31 March–2 April 1786
From: Washington, George
To: Fitzgerald, John,Gilpin, George



Gentn
Mount Vernon Mar. 31st[–2 April] 1786

Yesterday Mr Brindley, in company with a Mr Harris (Manager for the James River company, and sent by the Directors thereof for the former) left this on their way to Richmond: from whence Mr Brindley expected to be returned as far as Alexandria, by the 4th of next Month.

I have engaged him to call upon Colo. Gilpin on his rout back.
Mr Brindley and Mr Harris took the Great Falls in their way down, and both approve of the present line for our Canal. The first very much, conceiving that 9/10th of the expence which must have been incurred in the one first proposed, will be saved in the second—the work be altogether as secure—and the discharge into the river below, by no means unfavourable. He thinks however, that a good deal of attention and judgment is requisite to fix the Locks there; the height of which, he observes, must be adapted to the ground, there being no precise rule for their construction; Locks running, frequently, from 4 to 18 feet—& sometimes as high as 24—The nature, & declension of the ground, according to him, is alone to be consulted, and where these will admit of it, he thinks the larger the locks are, the better, because more convenient.
With respect to this part of the business, I feel, and always have professed, an incompetency of judgment; nor do I think that theoretical knowledge alone, is adequate to the undertaking. Locks upon the best digested plan will certainly be expensive—& if not properly constructed, & judiciously placed, may be altogether useless. It is for these reasons I have frequently suggested, though no decision has been had, the propriety of employing a professional man. Whether the expence of importing one has been deemed altogether unnecessary; or, that the advantages resulting therefrom are considered as unequal to the cost, I know not; but, as it is said no person in this Country has more practical knowledge than Mr Brindley, I submit it for consideration, whether it is not advisable to engage him to take the Falls on his way home—examine—level—& digest a plan for locks at that place. If it shall appear a good one, and his reasons in support of the spots for, and sizes of the locks are conclusive, they will justify the adoption of it—if on the other hand, they are palpably erroneous, we are under no obligation to follow him. and the expence, in that case, is the only evil that can result from it. this, for the chance of a probable benefit, I am not only willing, but desirous of encountering; and if Colo. Gilpin has not already made the trip to that place which he proposed at our last visit, & disappointment there, it would give me great pleasure if it could be so timed as for him to accompany

Mr Brindley. This would not only give countenance to the latter, but afford him aid also; and might be a mean of preventing the little jealousies which, otherwise might arise in the minds of our own Managers. Taking Mr Brindley to the works now, may, ultimately, save expence; at the sametime, having a plan before us, it would enable us at all convenient times, to be providing materials for its execution. I am Gentn—Yr Most Obedt Servt

Go: Washington


If my proposition is acceded to, it might be well to fix, at once, what shall be given to Mr Brindley—I will readily subscribe to what you two Gentlemen may agree to give him on this occasion.


G. W——n

April 2d
This letter I intended to have sent up by a Gentleman, now here, on friday last, but his remaining & the bad weather yesterday have detained it till now.

